      Case 2:19-cv-01030-WHA-CSC Document 15 Filed 06/08/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

BRENT WILLIAM JACOBY, #291 560,                )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )    CIVIL ACTION NO. 2:19-CV-1030-WHA
                                               )
OFFICER YOUNG, et al.,                         )
                                               )
       Defendants.                             )

                            MEMORANDUM OPINION AND ORDER


       Now pending before the Court is the Plaintiff’s notice of appeal (Doc. 13) which the Court

construes as containing a motion for leave to appeal in forma pauperis and a motion for certificate

of appealability. For the reasons that follow, the Court concludes that the Plaintiff’s motions are

due to be denied.

       28 U.S.C. § 1915(a) provides that “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” In making this determination as to

good faith, the Court must use an objective standard, such as whether the appeal is “frivolous,”

Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no substantive merit,” United States

v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B May 1981) (per curiam). Applying these

standards, the Court is of the opinion, for the reasons as stated in the Order (Doc. 12) overruling

Plaintiff’s Objections and the Recommendation of the Magistrate Judge (Doc. 5) which was

adopted, that the Plaintiff’s appeal is without a legal or factual basis and, accordingly, is frivolous

and not taken in good faith. See e.g. Rudolph v. Allen, 666 F.2d 519 (11th Cir. 1982).

       Accordingly, it is
      Case 2:19-cv-01030-WHA-CSC Document 15 Filed 06/08/20 Page 2 of 2



       ORDERED that the appeal in this cause is certified, pursuant to 28 U.S.C. § 1915(a), as

not taken in good faith, and the motion for leave to appeal in forma pauperis and motion for a

certificate of appealability (Doc. 13) are hereby DENIED.

       Done, this 8th day of June 2020.



                                            /s/ W. Harold Albritton
                                            W. HAROLD ALBRITTON
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                                                                            2
